     Case 2:17-cv-07639-SJO-KS Document 474 Filed 12/03/19 Page 1 of 2 Page ID #:18683

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                         CIVIL MINUTES - TRIAL

 Case No.         CV 17-07639 SJO (RAOx)                                                                  Date       December 3, 2019
 Title:           Juno Therapeutics, Inc. et al v. Kite Pharma, Inc.

 Present: The Honorable             S. James Otero
                           Victor Paul Cruz                                                                Amy Diaz
                            Deputy Clerk                                                    Court Reporter/Recorder, Tape No.


                Attorneys Present for Plaintiff(s):                                           Attorneys Present for Defendants:
                          Morgan Chu
                         Alan J. Henrich
                     Elizabeth Chenyi Tuan                                                            Jeffrey I. Weinberger
                     Andrea Weiss Jeffries                                                            Edward George Dane
                         Sarah A. Geers                                                                 Blanca F. Young

                               Day Court Trial                1st                    Day Jury Trial
 X    The Jury is impaneled and sworn.
 X    Opening statements made by                   Plaintiff and Defendant
      Witnesses called, sworn and
      testified.                                       Exhibits identified.          Exhibits admitted.

      Plaintiff(s) rest.                               Defendant(s) rest.
      Closing arguments made by                        plaintiff(s)                  defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                Jury retires to deliberate.                                Jury resumes deliberations.
      Jury Verdict in favor of                         plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                     Polling waived.
      Filed Witness & Exhibit Lists                    Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                          plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                      plaintiff(s)                 defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                     is          granted.             denied.           submitted.
      Motion for mistrial by                                                   is          granted.             denied.           submitted.
      Motion for Judgment/Directed Verdict by                                  is          granted.             denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 X    Case continued to         Wed. Dec. 4, 2019 @ 8:30 a.m.                            for further trial/further jury deliberation.
      Other:

                                                                                                                   5          :         55

                                                                              Initials of Deputy Clerk            VPC

CV-96 (01/05)                                                 CIVIL MINUTES - TRIAL                                                          Page 1 of 2
      Case 2:17-cv-07639-SJO-KS Document 474 Filed 12/03/19 Page 2 of 2 Page ID #:18684

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - TRIAL
cc:




CV-96 (01/05)                         CIVIL MINUTES - TRIAL                         Page 2 of 2
